PARKER, Judge.
In its sole assignment of error, defendant contends the court erred in granting summary judgment in favor of plaintiff. Summary judgment is a procedure whereby judgment is rendered if the pleadings, depositions, interrogatories and admissions on file, together with any affidavits, show that there is no genuine issue of material fact and that a party is entitled to judgment as a matter of law. Johnson v. Phoenix Mutual Life Ins. Co., 300 N.C. 247, 266 S.E. 2d 610 (1980).
The promissory note involved is a negotiable instrument within the meaning of the Uniform Commercial Code, G.S. 25-3-104, and as such the interpretation of the note is governed by the provisions therein. In order to be a negotiable instrument, the note must be signed and must contain an unconditional promise to pay a sum certain in money to order or to bearer on demand or at a definite time. Id. The unconditional promise made by plaintiff in this case was to pay to defendant or to order “the principal sum of Fourteen Thousand and No/100 Dollars ($14,000), with interest from date, at the rate of twelve (12%) percent per annum on the unpaid balance . . . .”
Defendant acknowledges that plaintiffs obligation to pay the debt is controlled by the terms of the promissory note, but contends that the 28 January 1980 agreement stating the dollar amount of interest and the promissory note should be interpreted together such that the amount and number of monthly install*695ments would control over plaintiffs promise to pay. Under defendant’s interpretation of the note, plaintiff would be paying an interest rate of 19.4981%, as reflected on the amortization schedule forwarded to plaintiff after closing. Nowhere on any document signed by the parties is it disclosed that plaintiff will pay anything other than 12% interest.
The rules governing construction of a negotiable instrument are set forth in G.S. 25-3-118. General Statute 25-3-118(b) provides that the typewritten provisions control over printed provisions in a document. In this note, there is ambiguity within the typewritten material itself. The interest rate of 12% is typewritten and the terms “[p]ayable in 84 equal monthly installments of $306.67 each, beginning the 27th day of March, 1980, and continuing on the 27th day of each month thereafter until paid in full” are typewritten. Because plaintiff promised to pay $14,000 at an interest rate of 12% per annum on the unpaid balance, the words “until paid in full” conflict with the number of payments called for, 84. With monthly payments of $306.67, the indebtedness would be satisfied in full in less than 84 payments. Under G.S. 25-3-118(c), words control figures unless the words themselves are ambiguous. There is no ambiguity in the phrase “until paid in full”; therefore, those words control over the number “84.”
Although the trial court correctly interpreted the note, we believe that a genuine issue of material fact remains as to whether plaintiff has, in fact, satisfied his obligation to pay $14,000 at an interest rate of 12% per annum on the unpaid balance. Nothing in the record indicates what the total principal plus interest would have been and that plaintiff has in fact satisfied this obligation. Plaintiffs bare assertions in his unverified complaint, which were denied by defendant, are insufficient to support entry of summary judgment for plaintiff. G.S. 1A-1, Rule 56(e).
Summary judgment for plaintiff must be vacated, and the case remanded to the District Court of Union County for proceedings to determine whether plaintiff has indeed satisfied his obligations under the note as alleged in his pleading.
Vacated and remanded.
Judges Phillips and Cozort concur.